Citation Nr: 1642351	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease.

2.  Entitlement to service connection for right shoulder impingement.


REPRESENTATION

Veteran represented by:	Kimberly R. Dodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served in the Alabama Army National Guard and had periods of active duty training (ACDUTRA) and periods of inactive duty training (INACDUTRA).  He served on active duty from October 2002 to October 2003, and served on Active Guard Reserve (AGR) status from June 2004 to September 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned in August 2016.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's lumbar spine degenerative disc disease was incurred in active service.

2.  The Veteran's right shoulder impingement was incurred in active service.


CONCLUSIONS OF LAW

1.  Lumbar spine degenerative disc disease was incurred in active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), (d), 3.102 , 3.303 (2015).

2.  Right shoulder impingement was incurred in active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), (d), 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his right shoulder impingement and lumbar spine degenerative disc disease are related to a period of active service from June 2004 to September 2010.  His DD Form 214 for this time period indicates that he separated from service under the provisions of "NGR 600-5," i.e., from the Active Guard Reserve (AGR) Program, Title 32, Full Time National Guard Duty (FTNGD) Management.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 1131.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101 (21), (24), 106; 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6 (c)(3). 

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  

Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

M21-1, Part III, subpart ii, 6.A.4.c. notes that full-time National Guard service is considered ACDUTRA under 38 U.S.C.A. § 101 (22)(C) if performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  This is so whether the individual is performing operational duty or undergoing training.  The section notes that operational duty includes Active Guard Reserves (AGR) and active duty support (ADS), which apply to Guard personnel as well as to Reservists serving in these capacities.  An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C. § 502 (f) to provide full-time support to Guard components even though they are not activated.

Here, the Veteran's full-time AGR service from June 2004 to September 2010 is considered ACDUTRA and service connection may be granted for disability resulting from disease or injury incurred therein.  In this case, the evidence shows that the Veteran's right shoulder impingement and lumbar spine degenerative disc disease were incurred during this period of service.

The Veteran testified that the he injured his back in April 2009 while lifting and moving heavy racks of rifles.  See Bd. Hrg. Tr. at 7.  He woke up the next day, was unable to move, and immediately went to urgent care.  Id.  After x-rays and magnetic resonance imaging (MRI), it was determined that he had a herniated disc at the L4-L5 level.  Id. at 8.  He underwent surgical repair later that month.  Id.  

An April 2009 treatment record from Dr. R.H. indicates that the Veteran reported that he had back pain on and off for over a year.  He said that he experienced "horrible" back pain the day after he was moving some rifles at work.  X-rays of the lumbar spine showed very mild degenerative changes.  MRI of the lumbar spine revealed a very large central disc herniation at the L4-L5 level with moderate to severe canal stenosis compressing the nerve roots.  The Veteran underwent a laminectomy/discectomy at the right L4-L5 level in April 2009.  

In addition, the Veteran testified that he began experiencing right shoulder pain in early 2009 and first noticed it while doing push-ups during a physical training test.  See Bd. Hrg. Tr. at 19.  A September 2009 treatment record from Dr. B.G. (initials used to protect privacy) indicates that the Veteran reported a one-month history of right shoulder pain.  He said that he did not recall any exacerbating events or injuries.  Later that month, after MRI of the right shoulder, Dr. B.G.'s impression was that the Veteran had shoulder impingement with multidirectional instability.  

In September 2010, a VA examiner opined that the Veteran's degenerative disc disease and right shoulder impingement was "most likely caused by or a result of" active duty, noting as rationale that the dates of onset and treatment coincided with dates of active duty.  The Board notes that the onset of the Veteran's degenerative disc disease and right shoulder impingement actually occurred during a period of full-time AGR service rather than active duty service.  However, as the Veteran's full-time AGR service is considered ACDUTRA, service connection is warranted for a disability resulting from disease or injury incurred therein.  
	
In a July 2012 letter, Dr. B.G. indicated that the Veteran's right shoulder impingement developed in August 2009.  

In an October 2013 letter, Dr. R.H. stated that he initially saw the Veteran in April 2009.  He noted that the Veteran sustained a lifting injury while moving racks of rifles that weighed 140 pounds.  Dr. R.H. opined, "I have no doubt that his L4-5 disc herniation was a direct result of [the Veteran] repeatedly lifting 140 pounds as part of his military duties."

The Agency of Original Jurisdiction (AOJ) denied the Veteran's claims, stating that "[s]ervice connection for disabilities incurred during active duty for training must be caused by a traumatic event and not a disease process."  This is an incorrect interpretation of the laws and regulations pertaining to ACDUTRA.  As noted above, service connection is warranted for disability resulting from a disease or injury incurred during ACDUTRA.  Service connection is warranted for disability resulting only from injury (not disease) incurred during INACDUTRA.  

Here, the Veteran's full-time AGR service is considered ACDUTRA and service connection is warranted for any disability resulting from disease or injury therein.  The evidence discussed above indicates that the Veteran's lumbar spine degenerative disc disease and right shoulder impingement was incurred during AGR/ACDUTRA, i.e., active service.  Accordingly, the Board finds that service connection is warranted for lumbar spine degenerative disc disease and right shoulder impingement.  


ORDER

Service connection for lumbar spine degenerative disc disease is granted.

Service connection for right shoulder impingement is granted. 




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


